PARRISH, Judge,
concurring.
I concur. I write separately to dispel any inference that appellant’s counsel was derelict in not tendering an instruction for possession of a tool for use on vending machines in violation of § 578.445, RSMo Cum.Supp.1995, as a proposed lesser included offense of possession of burglary tools as that offense is defined in § 569.180, RSMo 1994. The principal opinion correctly states that the prejudice prong of the ineffective assistance of counsel test was not met because the offense created by § 578.445, possession of a tool for use on vending machines, does not constitute a lesser included offense of § 569.180, possession of burglary tools; that, therefore, appellant was not prejudiced by his trial counsel’s failure to tender the vending machine tool instruction as a lesser included offense of possession of burglary tools. The same rationale supports a conclusion that the first prong of the test for ineffective assistance of counsel was not met. To submit such an instruction would have been a meaningless act. Trial counsel is not ineffective for fading to take an action at trial that would have been meaningless. White v. State, 939 S.W.2d 887, 898(Mo. banc), cert. denied, 522 U.S. 948, 118 S.Ct. 365, 139 L.Ed.2d 284 (1997). Appellant’s trial counsel was not derelict in failing to submit the lesser included offense instruction that appellant asserts should have been submitted.